OFFlCE OF THE ATTORNEY       GENERAL   OF   TEXAS
                          AUSTIN




oufuulati+a
          8lnkhg fund, *. .   l   for the nt5.rwmnt of b05iTls
aridnotoe. . . .”
Honorable J. yi.W,IWWI, Page 23


part of the United States to pay a llupaortain on a date
sbrtain, ana for th* paymnt or au0h obligation5 a-&lag
fund 1s prcwided,       okiiafd~atinatlonbotwemr,the United
                    !J!he
State6 Son% and the United Btates T"raaSWy Rots seems to ba
thst  Treasury &wads am leeuwl far porlods in exoeaa of five
y6t~a6,          w&de    Treasury    lsotfm     aire   isauad   for   periods   pf   war
one       ysar     an6   not   exaeedinCj     fire     yeara,


           All of the eserntial oharrr&erietlcaof a bond
are pamnmmd as,wsll by United States Treaoury Rotas aa bg
United St~tas Treamry Sondo. It is our bsliof that the
rramers 0r ths oonlrtitutlonal. provlslan hi using the tern
“BonCs0r the Unite% StakpP, aid not k&end it in the teoh-
niaal sense in whloh it ts umd by the Coqrew to %lsti&ah
betmen long tbra ~bUgat%onr aud obl~tionr        issued i’or
period8 of fmr OR@year aad not 8xcwdkyg flrr       yearae #R
the oontrary wo bell~ps bt was inteldo% ta author&w the
lnvamtiaoat of the Rcrrerrmrnt unitirdty Yulld in the
obligxMoria 6f tha t&It-ml &V&tea Oovermnb ~oSaom
of the essential 6haraotmrlstiaEof a *bond*, m
the a~:~pellatLaauwd by 40rygnf8 En dmmrlblng the